Citation Nr: 1819515	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  17-00 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a back disability. 

3.  Entitlement to service connection for peripheral neuropathy of the lower left extremity.

4.  Entitlement to service connection for peripheral neuropathy of the lower right extremity.

5.  Entitlement to a compensable disability rating for hemorrhoids. 


REPRESENTATION

Veteran represented by:	Montana Veterans Affairs Division


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1959 to October 1961.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The matter was transferred to the RO in Fort Harrison, Montana, which has jurisdiction.

In his October 2016 substantive appeal, the Veteran requested a live videoconference hearing before a member of the Board.  As noted in two separate November 2016 VA Reports of General Information, the Veteran indicated that he did not want a hearing, and requested that his appeal be forwarded to the Board for a decision to be made on the evidence of record.  Accordingly, the Veteran's hearing request is considered to be withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The issue of an increased rating for hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Diabetes mellitus had its onset many years after separation from service and is not etiologically related to the Veteran's service.

2.  A back disability had its onset many years after separation from service and is not etiologically related to the Veteran's service.

3.  The Veteran's bilateral lower extremity peripheral neuropathy had its onset many years after separation from service and is not etiologically related to the Veteran's service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2017).

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304. (2017).

3.  The criteria for service connection for bilateral lower extremity peripheral neuropathy, including as secondary to diabetes mellitus, have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(b) (2017).  Here, the Veteran has not raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board finds that VA has satisfied its duties under governing laws and regulations, and may now review the merits of the Veteran's claims.

Merits of the Service Connection Claims

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service. 38 U.S.C. § 1113 (b) (2012); 38 C.F.R. § 3.303(d). 

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., diabetes mellitus and peripheral neuropathy) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., diabetes mellitus and peripheral neuropathy) may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  38 C.F.R. § 3.310.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the VA Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Diabetes Mellitus, Peripheral Neuropathy, Back

The Veteran is seeking service connection for diabetes mellitus, a low back disability, and peripheral neuropathy of the bilateral lower extremities.  The Veteran has not asserted a specific relationship between his currently diagnosed diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, or back disability and active service.  

The Board notes that the Veteran separated from service in October 1961.  His service treatment records (STR) and his separation physical contain no diagnosis and no symptomology notations for diabetes mellitus, peripheral neuropathy or a back disability.  Clinical evaluation of the endocrine system was noted as normal on the June 1961 separation examination, and albumin urinalysis was negative.  Clinical evaluation of the spine and neurologic system were also noted as normal. On the report of medical history, the Veteran selected "no" to the question asking if he had ever had sugar or albumin in urine.  

Post service treatment records show complaints, treatment and diagnoses for diabetes mellitus, pain and numbness in the bilateral lower extremities and chronic back pain many years after separation from service.  Regarding diabetes mellitus, a June 1998 VA treatment record shows that the Veteran was prescribed insulin for diabetes mellitus.  An April 2001 VA treatment record shows that the Veteran was diagnosed with diabetic neuropathy.  A December 2001, VA treatment note shows the first complaint of back pain.  The Veteran reported that pain radiated to his right lower extremity.  In August 2002, the Veteran reported that he had experienced back pain for the previous two to three years.  

The Board notes that the Veteran has not received a VA examination pursuant to his service connection claims for diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, or a back disability.  There is not competent evidence suggesting a possible association between currently diagnosed diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, or a back disability and service.  Therefore, a VA examination is not required.  See 38 C.F.R. § 3.159 (c); see also McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); Waters v. Shinseki, 601 F.3d 1274, 1278  (Fed. Cir. 2010) (noting that a conclusory lay statement  that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").

As there is no competent and  probative evidence demonstrating that the Veteran has diabetes mellitus, peripheral neuropathy of the bilateral lower extremities or a back disability related to service, service connection for a diabetes mellitus, peripheral neuropathy of the bilateral lower extremities and a back disability are denied.  Further, as the Board finds that service connection for diabetes mellitus is not warranted, peripheral neuropathy of the bilateral lower extremities as secondary to diabetes mellitus is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claims, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.


ORDER

1.  Service connection for diabetes mellitus is denied.

2.  Service connection for a back disability is denied. 

3.  Service connection for peripheral neuropathy of the left lower extremity is denied.

4.  Service connection for peripheral neuropathy of the right lower extremity is denied.


REMAND

Remand is required to afford the Veteran a VA examination to determine the current severity of his service-connected hemorrhoids as the medical evidence suggest that the symptoms have worsened since the July 2006 VA examination.  In this regard, a December 2009 VA treatment record notes that the Veteran's hemorrhoids are increasing in size and pain, requiring the Veteran to replace them back in his rectum.  Therefore, a new examination is needed to fully and fairly evaluate the Veteran's claims for increased rating for hemorrhoids.

In light of the remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records.

2.  Upon completion of directive #1, schedule the Veteran for an appropriate VA examination to evaluate the severity of his service-connected hemorrhoids.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.

All pertinent symptomatology must be reported in detail.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and afforded the appropriate opportunity to respond.  Then, return the case to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


